Citation Nr: 0701799	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  03-15 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for major depressive 
disorder, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to February 
1979.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, which increased the rating 
for depressive disorder from 30 percent to 50 percent, 
effective November 2, 2001.  In September 2003, the RO 
increased the rating for depressive disorder to 70 percent, 
effective November 2, 2001.  As this is not the highest 
rating available for this disability, the appeal continues.

In January 2006, the RO issued a rating decision granting 
entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


FINDINGS OF FACT

1.  For the period prior to November 1, 2005, the veteran's 
major depressive disorder was productive of occupational and 
social impairment that more nearly approximates deficiencies 
in most areas than total.

2.  For the period beginning November 1, 2005, the veteran's 
major depressive disorder has been productive of occupational 
and social impairment that more nearly approximates total 
than deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent 
for major depressive disorder for the period prior to 
November 1, 2005, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9434 
(2006).

2.  The criteria for an evaluation of 100 percent for major 
depressive disorder for the period beginning November 1, 
2005, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.126, 4.130, Diagnostic Code 9434 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the case at hand, the Board has found the evidence 
currently of record to be sufficient to establish the 
veteran's entitlement to a 100 percent rating for the period 
beginning November 1, 2005.  However, the record fails to 
establish that entitlement for a higher rating prior to 
November 1, 2005, is warranted.  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA, by letters 
dated in December 2004 and October 2006, and the statement of 
the case.  In the October 2006 letter, the originating agency 
provided notice concerning the effective-date element of the 
claim and also informed the veteran that he should submit any 
pertinent evidence in his possession.  

The record also reflects that the originating agency has 
obtained all pertinent evidence identified by the veteran and 
has afforded him appropriate VA examinations.  Neither the 
veteran nor his representative has identified any outstanding 
evidence that could establish the veteran's entitlement to a 
100 percent rating prior to November 1, 2005.  The Board is 
also unaware of any outstanding evidence.  Therefore, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

Although the claim was not readjudicated following the notice 
provided in the October 2006 letter, no additional evidence 
was submitted in response to that letter.  The originating 
agency did readjudicate the claim following the receipt of 
all pertinent evidence.  There is no indication or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Accordingly, the Board will address the merits of the claim.


Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability, except as noted 
below.  

The report of a November 2, 2001, VA examination notes that 
the veteran had recently been fired from a job as a baggage 
handler at a local airport because he had a bad attitude.  
The veteran stated that his depression makes it difficult for 
him to maintain emotional stability at work and that he had 
lost other jobs because of this.  The veteran reported that 
his recent firing had increased his symptoms of depression, 
including severe dysphoria, anxiety, distress, and vegetative 
disturbance.  He reportedly experiences auditory 
hallucinations, including command hallucinations to hurt 
himself.  He also reported self-destructive feelings.  

The mental status exam revealed that the veteran's 
appearance, attitude and behaviors were grossly within normal 
limits.  His hygiene and grooming were good.  He was 
cooperative and answered all questions appropriately.  He had 
minimal eye contact.  His speech was relevant and coherent, 
but was markedly lacking in spontaneity and was 
underproductive.  His thoughts were relevant, coherent and 
goal-directed.  The veteran did not present with delusions, 
specific obsessions, compulsions, phobias or ritualistic 
behaviors.  He was oriented times three.  His short-term 
memory was grossly intact, but his concentration was impaired 
due to depression.  His mood was markedly depressed and his 
affect was prominently constricted.  The examiner stated that 
the veteran's major depressive disorder with psychotic 
features was currently severe, and that his psychiatric 
status had significantly deteriorated since the last VA exam 
in 1999.  The veteran exhibited marked dsyphoria, psychomotor 
retardation, anxiety, distress, excessive worry, rumination, 
episodes of irritability, and anger.  He had significant 
sleep and appetite disturbance, low self-esteem, decreased 
motivation, feelings of negativity, inadequacy and 
hopelessness, and marked social withdrawal.  His GAF score 
was 47.  The examiner opined that the veteran might be 
experiencing some impairment in his performance of some 
activities of daily living due to his severe depression, 
especially when an activity requires contact with the public.  
The veteran was socially withdrawn and uncomfortable in 
social situations.  He could care for his personal needs and 
grooming.  His current level of occupational functioning also 
presented as severely impaired in that he recently lost a job 
due to depression-related symptoms.  

A November 2001 psychological testing report notes that the 
veteran was working three jobs.  He worked for American 
Airlines, the Jewish Community Center and delivering pizzas.  
He had been at American Airlines for five years and the 
Jewish Community Center about 2 months.  The veteran was 
alert and oriented times three.  He was adequately groomed.  
His affect was restricted and his mood was flat.  Speech was 
normal.  Thought content was notable for suspicious and 
paranoid ideation.  He reported frequent suicidal ideation 
associated with auditory hallucinations to harm himself.  
Personality testing suggested that the veteran attempted to 
present himself in a more pathological light than is likely 
valid.  The veteran performed within normal limits on tests 
of attention/mental control, reasoning/calculations, memory, 
spatial processing, and reaction time.  The examiner assigned 
a current Global Assessment of Functioning (GAF) score of 50.

A January 2002 VA progress note states that the veteran had 
dropped out of treatment for several months.  He reportedly 
had been going through arbitration for his job at American 
Airlines.  He stated that he had been spending more time with 
his children.  He was happy that he received his commercial 
driver's license.  He continued to have sleep problems and 
some angry feelings.  

A February 2002 VA progress note states that the veteran was 
currently on medication for his depressive disorder.  He had 
no suicidal or homicidal ideation at that time.  He stated 
that his rage and anger were more controlled but he still had 
good days and bad days.  It was noted that there were no 
thought disorders, and no auditory or visual hallucinations.  
Cognition was intact.  

An October 21, 2002, VA progress note states that the veteran 
recently lost his job driving school buses, reportedly for 
asking for a raise.  A few weeks ago he reported having 
homicidal thoughts.  It was recommended that he be evaluated 
but he did not appear for that evaluation.  He said he still 
thinks about hurting himself or someone else at times, but 
less than he used to.  He said he was trying to distract 
himself by spending time with his kids and taking time off 
work.  He still worked as a driver of limousines.

An October 23, 2002, VA progress note states that the veteran 
had been experiencing a lot of anger, no sleep, and 
increased, racing thoughts.  In reviewing his medications, 
the veteran complained that one medication made him irritable 
and when the pros and cons of other medications were 
discussed, the veteran got upset and walked out.  

A December 2002 VA progress note states that although the 
veteran did not have any suicidal or homicidal ideation, he 
related that he was not happy being alive.  It was noted that 
the veteran experiences paranoia along with anger towards 
everyone.  It was also noted that the veteran was in control 
of his emotions.  He had a restricted affect.  It was further 
noted that he got angry at one of his bosses and then quit 
his job.  The boss later apologized and the veteran was 
working again part time.  

An April 2003 VA progress note states that the veteran was 
working part time as a limousine driver.  

A May 2003 VA progress note states that the veteran had been 
feeling severely depressed.  He was recently let go from the 
limousine service but reportedly had two jobs lined up.  He 
had thoughts of suicide on a regular basis.  

A note from his employer at the limousine company states that 
the veteran was employed from May 2002 to April 2003, and 
that he was terminated for not following employee manual 
rules.  It further states that the veteran left the company 
with a good attitude and that he willingly admitted to 
breaking the rules.  

Another May 2003 VA progress note states that the veteran was 
working a few times a week for a new limousine company.  His 
children were with him; he was very loving and kind with 
them.  His last session involved changing his medication, 
which he believed had helped.  

A June 2003 VA progress note states that the veteran quit his 
job as a limousine driver but that he did want to work.  

The report of a July 2003 VA examination notes that the 
veteran was not employed.  Mental status exam showed that 
sensorium was intact.  Speech was underproductive and lacking 
in spontaneity, but fluent and coherent.  Thought processes 
were rational and goal-directed.  There was no evidence of 
hallucinations or delusions during the exam, despite the 
veteran's history of auditory hallucinations and paranoid 
delusions.  The veteran was cooperative and answered all 
questions appropriately.  It was noted that when the 
veteran's paranoia flares up, he will exhibit a checking 
compulsion where he checks all doors and windows at night to 
make sure they are locked.  He was oriented times three.  He 
did somewhat poorly on simple tests of short term memory and 
concentration.  His ability to focus and maintain awareness 
seemed quite limited.  His mood was markedly depressed with 
some anxiety and distress noted.  His affect was constricted.  
The results of the evaluation revealed evidence of chronic 
and severe depression with a history of episodic psychotic 
features.  He presented with a full range of major depressive 
symptoms, including marked dysphoria, prominent impairments 
in motivation and energy level, sleep disturbance, decreased 
motivation, severe anhedonia, and marked social isolation.  
He reported that other than his wife, he only had one friend 
with whom he is comfortable.  He presented with negativity, 
low self-esteem, and feelings of inadequacy and hopelessness.  
He reportedly was prone to recurring suicidal isolation.  He 
denied current suicidal plan or intention.  He also reported 
episodes of irritability and anger.  The examiner opined that 
the veteran's depression caused rather severe impairment in 
social and occupational functioning.  

A September 2003 letter from the veteran's wife details the 
veteran's symptoms and the effects of his depressive disorder 
on himself and his family.  Notably, the letter states that 
the veteran had been unable to maintain any type of job due 
to his anger.  He slept two hours or less at night.  He had 
hallucinations where he sees things and talks to dead people.  
He forgets to shave and shower, was unable to perform day-to-
day activities, and had thoughts of hurting himself.  

A September 2003 VA progress note states that the veteran was 
doing odds and ends for jobs.  He appeared to be less 
depressed.

An October 2003 VA progress note states that the veteran was 
looking for employment.  He was compliant with taking his 
medication.  He reported that his mood had been stable.  His 
affect was pleasant.  

A January 2004 VA progress note states that the veteran 
applied to numerous jobs but was turned down for all of them.  
The examiner stated that the veteran's depression complicates 
his ability to obtain work or keep it.  His GAF score was 53.  

In a statement submitted in January 2004, the veteran stated 
that he forgets things such as names and what happened the 
day before.  He further stated that he applied for 
approximately 40 jobs but no one will hire him when he 
explains that he is on several medications and will need to 
take time off from work to attend medical appointments.  

A March 2004 VA progress note states that the veteran was 
still unemployed.  He stated that he was frustrated because 
of this.  His sleep was poor and his stress level was high.  
He reported some visual hallucinations of dead people.  The 
examiner stated that the veteran appeared to be coping fairly 
well and that he was insightful about his mood and how it 
affects his thinking.  

An August 2004 VA progress note states that the veteran feels 
up and down.  At times he feels like harming things or people 
in general.  It was noted that he was in a chronic dysphoric 
state.  He was not very cooperative.  

A September 2004 VA progress note states that the veteran was 
still working odd jobs.  He reported that he had been feeling 
less depressed.  He appeared in good spirits and was somewhat 
jovial.  

A November 2004 VA progress note states that the veteran was 
cooperative.  His affect was appropriate and his mood was 
irritable.  His thought processes were intact and no 
hallucinations or delusions were present.  There was no 
suicidal or homicidal ideation.  He was oriented times three.  

A December 2004 VA progress note states that the veteran did 
some odd jobs.  The examiner stated that the veteran appeared 
to be coping fairly well given his depressed mood and somber 
affect.  

A June 2005 VA progress note states that the veteran reported 
his mood to be more positive at times.  At other times, he 
was more depressed.  

A September 2005 progress note states that the veteran's mood 
and affect were depressed.  He denied active suicidal 
thoughts.  The GAF score was 51.

An October 2005 VA progress note indicates that the veteran 
was very negative, angry, and withdrawn.  He complained of 
lethargy, depressed mood, irritability, worthlessness, and 
poor sleep.  His affect was blunted.  He was oriented times 
three.  His memory was intact.  He admitted to failing to 
take his medication sometimes.  His speech was normal, and 
his cognitive function, judgment, and insight were intact.

The report of a VA psychiatric examination on November 1, 
2005, notes that the veteran's appearance, attitude, and 
behavior were grossly within normal limits; his attire was 
generally neat and appropriate.  His speech was severely 
underproductive and lacking in spontaneity.  In addition, 
marked psychomotor retardation was noted, as well as 
significant response latency.  Otherwise, his speech was 
grossly relevant and coherent.  His thought processes were 
rational and goal directed.  There was no evidence of 
hallucinations or delusions during the exam.  There was also 
no evidence of specific obsessions, compulsions, phobias, or 
ritualistic behaviors.  He was oriented times three, but he 
was not able to do simple tasks of short term memory and 
concentration.  The examiner opined that the veteran did 
experience recurring and at times significant disruptions in 
his cognitive functioning due to his depression and psychotic 
symptoms.  The veteran's mood was severely depressed during 
the exam.  His affect was quite blunted throughout the exam.  
The examiner stated that the results of the evaluation were 
consistent with a diagnosis of chronic and severe major 
depression with psychotic features.  The veteran had constant 
and severe psychomotor retardation with marked problems in 
terms of maintaining an adequate energy level or motivation 
level.  Severe social withdrawal and anhedonia were noted.  
The veteran stated that at least two or three times a week he 
talked to dead people.  Insight and judgment regarding his 
hallucinations seemed tenuous.  He also reported frequent 
feelings of paranoia, especially in public.  He was not 
currently suicidal or homicidal, but he did have a history of 
suicide attempts in the past.  The examiner opined that the 
veteran's depression was quite severe and that it rendered 
him quite disabled.  The veteran experienced areas of 
disrupted performance or ability regarding certain daily 
living activities that require dealing with the public.  His 
depression also interfered with his ability to carry out many 
activities around the home.  His current level of personal 
and social adjustment was "quite severely impaired."  His 
capacity to function adequately or enjoy daily activities was 
quite limited.  The examiner opined that based on the marked 
severity of his depression and psychosis, "he is entirely 
incapable of maintaining himself in a stable manner in any 
competitive work setting."  Therefore, the examiner 
concluded that his "depression with psychotic features 
renders him permanently and entirely disabled."  The GAF 
score was 43.

A January 2006 VA behavioral health outpatient note indicates 
that the veteran stated that he felt "down and lethargic but 
has to push himself to do things to take care of his 
children."  He said that he "hates people" and people tend 
to annoy him, so he tends to avoid any social interaction.  
His affect was blunted, and his mood was depressed and 
irritable.  His speech was slow, with poor productivity.  No 
hallucinations or delusions were present.  There was no 
homicidal ideation, but suicidal ideation was vaguely 
present.  

A March 2006 letter from the treating VA social worker states 
that the veteran's symptoms include depressed mood and 
affect, suicidal ideation, isolative behaviors, irritability, 
and anger.  The social worker stated that these symptoms make 
it extremely difficult for the veteran to maintain 
relationships with individuals.  She further stated that his 
explosive behavior is unpredictable and often triggered by 
interaction with persons of authority.  He did not function 
well under supervision.  He had few coping skills to deal 
with stressors, such as interpersonal relationships, 
authority, and symptoms related to his illness.  Therefore, 
he was unable to obtain or maintain gainful employment.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  

Major depressive disorder is evaluated under 38 C.F.R. § 
4.130, Diagnostic Code 9434, which provides that a 30 percent 
rating is warranted for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  

In assessing the evidence of record, it is important to note 
that the GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 61-70 is indicated where there 
are, "Some mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2006).

Analysis

The veteran's major depressive disorder is currently 
evaluated as 70 percent disabling.  He claims he is entitled 
to a higher rating for this disability.

For the period prior to November 1, 2005, the social and 
industrial impairment from the veteran's major depressive 
disorder most nearly approximates that contemplated by the 
assigned 70 percent rating.  The GAF scores ranged from 47 to 
53 during this period are indicative of moderate to serious 
impairment.  In addition, during this period, the veteran was 
employed for the better part of this.  He had just received 
his commercial driver's license and was working as a bus 
driver until October 2002, and as a driver of limousines 
until June 2003.  Thereafter, he did odd jobs.  It is noted 
that he frequently had suicidal ideation during this time 
period, and that at the July 2003 VA exam he reported having 
some compulsive rituals during paranoia flare-ups (but none 
that interfered with routine activities).  His speech was 
never reported to be illogical, obscure, or irrelevant, and 
although his mood was markedly depressed and his affect was 
constricted, he did not display the severely underproductive 
speech with marked psychomotor retardation or significant 
response latency at any time before he did so at the November 
1, 2005, VA examination.  Additionally, he had near 
continuous depression and unprovoked irritability, and there 
was evidence of both neglect of personal hygiene and 
difficulty in adapting to stressful circumstances, especially 
at work; however, during this time period, there is no 
evidence of the memory loss, or gross impairment in thought 
processes or communication as there was beginning November 1, 
2005.  The progress notes from March 2004 and October 2005 
show that the veteran's cognition was intact and that he had 
more insight into his mood and thought processes during this 
time period.  Importantly, at no time during this period is 
there any medical evidence indicating that the level of 
social and industrial impairment was total.  In sum, during 
the period prior to November 1, 2005, the social and 
occupational impairment from the disability more nearly 
approximated the deficiencies in most areas contemplated by a 
70 percent rating than the total impairment contemplated by a 
100 percent rating.

For the period beginning on November 1, 2005, the evidence 
demonstrates that the social and industrial impairment from 
the veteran's major depressive disorder has more nearly 
approximated total than deficiencies in most areas.  The GAF 
score of 43 reported on the November 2005 VA examination 
report is consistent with serious symptoms or total social 
and industrial impairment.  The medical evidence shows that 
the manifestations of the veteran's service-connected 
depressive disorder include severely underproductive speech, 
marked psychomotor retardation, significant response latency, 
hallucinations, significant disruptions in cognitive 
functioning, severe depression, marked dysphoria, blunted 
affect, severe social withdrawal, memory loss, and inability 
to perform activities of daily living that involve the 
public.  Although he did not exhibit the gross impairment in 
thought processes, grossly inappropriate behavior or 
persistent danger to self or others, associated with the 100 
percent rating, he did display gross impairment in 
communication, frequent suicidal ideation, some homicidal 
ideation, and memory impairment.  Importantly, the November 
2005 VA examiner stated that the veteran's depression with 
psychotic features renders him "permanently and entirely 
disabled."  Accordingly, the Board concludes that a 100 
percent rating is warranted for the period beginning November 
1, 2005. 


ORDER

The Board having determined that the veteran's major 
depressive disorder warrants a 70 percent rating for the 
period prior to November 1, 2005, and a 100 percent rating on 
and after that date, the appeal is granted to this extent and 
subject to the criteria governing the payment of monetary 
benefits.
.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


